UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7321



JOHN CARTER,

                                             Plaintiff - Appellant,

          versus

ANGELA PICKNEY RUIZ, Hearing Officer; RUFUS E.
MINCEY; JOHN I. NICHOLS; BENJAMIN MONTGOMERY;
L. J. ALLEN; PARKER EVATT, in their individual
capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-95-988-6-0AK)


Submitted:     December 12, 1996        Decided:     December 19, 1996

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carter, Appellant Pro Se. Sandra Jane Senn, STUCKEY & SENN,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we deny

Appellant's motion to appoint counsel and affirm on the reasoning
of the district court. Carter v. Ruiz, No. CA-95-988-6-0AK (D.S.C.
July 26, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2